Exhibit 10(u)

This European Prospectus Supplement describes the stock ownership plans of
McDonald’s Corporation. You should read this European Prospectus Supplement as
well as the global prospectus, dated February 14, 2007 (the “Global
Prospectus”). This European Prospectus Supplement focuses on the treatment of
McDonald’s stock options and restricted stock units granted on or after
February 14, 2007 to recipients in European Markets. In the case of a
discrepancy between the plans, the Global Prospectus and this European
Prospectus Supplement, the terms of this European Prospectus Supplement govern
for matters addressed herein. Capitalized terms used and not defined in this
European Prospectus Supplement have the meanings given in the Amended and
Restated 2001 Omnibus Stock Ownership Plan, unless otherwise noted.

What happens to my stock options and restricted stock units (RSUs) if I no
longer work for McDonald’s?

 

•  

Retirement With At Least 12 Months Notice and Execution of Non-Compete Agreement

If you retire from employment with the Company and you (i) provide at least 12
months advance notice of your retirement to the officer in charge of the Global
Compensation Department in Oak Brook, Lisa Emerson, and such notice is accepted
by the officer, and (2) execute and deliver to the Company a non-competition
agreement satisfactory to the Company the following rules apply.

Stock Options. Options that are either exercisable on the date of your
termination or that are scheduled to become exercisable within two (2) years of
that date can be exercised immediately or at any time within two (2) years
following your termination (but not after the original expiration date of the
grant). If you violate the non-competition agreement following your termination,
all of your stock options will immediately terminate and will no longer be
exercisable.

RSUs. You will vest in a pro-rata portion of your RSUs, based on the formula
provided in the Global Prospectus, and, unless the RSUs are subject to
performance-based vesting, those vested RSUs will be paid out in shares or cash,
at the Company’s discretion, as soon as administratively practicable after
termination of employment, except that if you were an Officer (as defined in the
Global Prospectus), your payment will be deferred until as soon as
administratively practicable following the first to occur of the originally
scheduled vesting date, the six-month anniversary of your termination of
employment, or your death. If the RSUs are subject to performance-based vesting,
they will be paid out in shares or cash, at the Company’s discretion, as soon as
administratively practicable after the originally scheduled vesting date, in the
same amount, if any, that would have been paid to you based on actual
performance had you remained employed through the originally scheduled vesting
date but subject to the proration noted above in accordance with the formula
provided in the Global Prospectus.

 

•  

Termination As a Result of Death or Disability

If your employment with the Company ends because of death or Disability, the
following rules apply.

Stock Options. All options will be exercisable at any time for three (3) years
following termination, regardless of the original expiration date of the
options. However, in no event may any option be exercised after the fifteenth
anniversary of the grant date.

RSUs. If you terminate employment because of death or Disability before your
RSUs vest, they will, unless the award is subject to performance-based vesting,
immediately vest and be paid out in shares or in cash, at the Company’s
discretion, as soon as is administratively practicable after termination of
employment, except that if you were an Officer (as defined in the Global
Prospectus) and your termination is due to Disability but you are not disabled
within the meaning of Section 409A, your payment will be deferred until as soon
as administratively practicable following the first to occur of the originally
scheduled vesting date, the six-month anniversary of your termination of
employment, or your death. If your RSUs are subject to performance-based vesting
and you die or terminate employment because of Disability before your RSUs vest,
they will be paid out in shares or in cash, at the Company’s discretion, as soon
as is administratively practicable after the originally scheduled vesting date,
in the same amount, if any, that would have been paid to you based on actual
performance had you remained employed through the originally scheduled vesting
date.

 

•  

Termination For Cause

If your employment with the Company is terminated for Cause (generally, any
termination based on an act or acts involving dishonesty, fraud, illegality or
moral turpitude), your unexercised stock options and unvested RSUs will be
terminated immediately.



--------------------------------------------------------------------------------

•  

All Other Company Initiated Terminations

If the Company terminates your employment for any reason other than those
detailed above, the following rules will apply.

Stock Options. Options that are either exercisable on the date of your
termination or that are scheduled to become exercisable within one (1) year of
that date can be exercised immediately or at any time within one (1) year
following your termination (but not after the original expiration date of the
grant).

RSUs. You will vest in a pro-rata portion of your RSUs, based on the formula
provided in the Global Prospectus, and, unless the RSUs are subject to
performance-based vesting, those vested RSUs will be paid out in shares or cash,
at the Company’s discretion, as soon as administratively practicable after
termination of employment, except that if you were an Officer (as defined in the
Global Prospectus), your payment will be deferred until as soon as
administratively practicable following the first to occur of the originally
scheduled vesting date, the six-month anniversary of your termination of
employment, or your death. If the RSUs are subject to performance-based vesting,
they will be paid out in shares or cash, at the Company’s discretion, as soon as
administratively practicable after the originally scheduled vesting date, in the
same amount, if any, that would have been paid to you based on actual
performance had you remained employed through the originally scheduled vesting
date but subject to the proration noted above in accordance with the formula
provided in the Global Prospectus.

 

•  

Employee Initiated Termination

If you choose to terminate your employment with the Company and do not qualify
for an extension pursuant to the rules detailed above, the following rules
apply.

Stock Options. Any stock options exercisable on the date of your termination may
be exercised within ninety (90) calendar days following your termination. Stock
options not vested on your termination date will be immediately forfeited (no
options will vest post-termination).

RSUs. All unvested RSUs will be immediately forfeited upon your termination.